PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/007,035
Filing Date: 13 Jun 2018
Appellant(s): UNIVERSITY OF MARYLAND, BALTIMORE COUNTY



__________________
Marianne Fuierer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 15 June 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated 07 April 2022 from which the appeal is taken have been modified by the Advisory Action dated 13 May 2022.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.
Claims 9-12, 14, 15, and 17-28 stand rejected under 35 U.S.C. 103 as being unpatentable over US7575923 to Dorken et al. (“Dorken;” IDS) and US20130309250 to Cogswell et al. (“Cogswell; of record).
The claims are directed to a bispecific T cell engager (aka a “BiTE®") construct where the targeting domain is for the tumor antigen PD-L1.  BiTE® is a registered trademark of Micromet AG, a fully owned subsidiary of Amgen, and the format comprises two scFv targeting domains linked together where one scFv binds a tumor antigen and the other scFv binds an activating antigen, such as CD3, expressed on T cells.  Bispecific T cell engagers cause tumor cell lysis by linking a T cell expressing CD3 to a tumor target cell expressing the tumor antigen.  The Bispecific T cell engager format was well known in the art prior to the 28 June 2016 effective filing date of the instant claims.  
I.	Teachings of Dorken
Dorken teaches a bispecific, single chain polypeptide that comprises binding sites for the tumor antigen CD19 and the CD3 antigen expressed on T cells and the use of that polypeptide in treating cancers that express the tumor antigen.  See, e.g., Abstract and Background of the Invention.  The amino acid sequence of the exemplified construct along with its encoding nucleotide sequence is shown in Figure 8, which is described in more detail at column 2, lines 49-61, and in SEQ ID NOS: 9 (nucleotide) and 10 (amino acid).  
SEQ ID NO: 10 of Dorken is reproduced below:
<210> SEQ ID NO 10
      Met Gly Trp Ser Cys Ile Ile Leu Phe Leu Val Ala Thr Ala Thr Gly
      1               5                   10                  15
      Val His Ser Asp Tyr Lys Asp Asp Asp Asp Lys Asp Ile Gln Leu Thr
                  20                  25         (28)     30
      Gln Ser Pro Ala Ser Leu Ala Val Ser Leu Gly Gln Arg Ala Thr Ile
              35                  40                  45
      Ser Cys Lys Ala Ser Gln Ser Val Asp Tyr Asp Gly Asp Ser Tyr Leu
          50                  55                  60
      Asn Trp Tyr Gln Gln Ile Pro Gly Gln Pro Pro Lys Leu Leu Ile Tyr
      65                  70                  75                  80
      Asp Ala Ser Asn Leu Val Ser Gly Ile Pro Pro Arg Phe Ser Gly Ser
                      85                  90                  95
      Gly Ser Gly Thr Asp Phe Thr Leu Asn Ile His Pro Val Glu Lys Val
                  100                 105                 110
      Asp Ala Ala Thr Tyr His Cys Gln Gln Ser Thr Glu Asp Pro Trp Thr
              115                 120                 125
      Phe Gly Gly Gly Thr Lys Leu Glu Ile Lys Gly Gly Gly Gly Ser Gly
          130                 135         138     140
      Gly Gly Gly Ser Gly Gly Gly Gly Ser Gln Val Gln Leu Gln Gln Ser
      145                 150                 155                 160
      Gly Ala Glu Leu Val Arg Pro Gly Ser Ser Val Lys Ile Ser Cys Lys
                      165                 170                 175
      Ala Ser Gly Tyr Ala Phe Ser Ser Tyr Trp Met Asn Trp Val Lys Gln
                  180                 185                 190
      Arg Pro Gly Gln Gly Leu Glu Trp Ile Gly Gln Ile Trp Pro Gly Asp
              195                 200                 205
      Gly Asp Thr Asn Tyr Asn Gly Lys Phe Lys Gly Lys Ala Thr Leu Thr
          210                 215                 220
      Ala Asp Glu Ser Ser Ser Thr Ala Tyr Met Gln Leu Ser Ser Leu Ala
      225                 230                 235                 240
      Ser Glu Asp Ser Ala Val Tyr Phe Cys Ala Arg Arg Glu Thr Thr Thr
                      245                 250                 255
      Val Gly Arg Tyr Tyr Tyr Ala Met Asp Tyr Trp Gly Gln Gly Thr Thr
                  260                 265                 270
      Val Thr Val Ser Ser Gly Gly Gly Gly Ser Asp Ile Lys Leu Gln Gln
              275    (277)        280        (283)    285
      Ser Gly Ala Glu Leu Ala Arg Pro Gly Ala Ser Val Lys Met Ser Cys
          290                 295                 300
      Lys Thr Ser Gly Tyr Thr Phe Thr Arg Tyr Thr Met His Trp Val Lys
      305                 310                 315                 320
      Gln Arg Pro Gly Gln Gly Leu Glu Trp Ile Gly Tyr Ile Asn Pro Ser
                      325                 330                 335
      Arg Gly Tyr Thr Asn Tyr Asn Gln Lys Phe Lys Asp Lys Ala Thr Leu
                  340                 345                 350
      Thr Thr Asp Lys Ser Ser Ser Thr Ala Tyr Met Gln Leu Ser Ser Leu
              355                 360                 365
      Thr Ser Glu Asp Ser Ala Val Tyr Tyr Cys Ala Arg Tyr Tyr Asp Asp
          370                 375                 380
      His Tyr Cys Leu Asp Tyr Trp Gly Gln Gly Thr Thr Leu Thr Val Ser
      385                 390                 395                 400
      Ser Val Glu Gly Gly Ser Gly Gly Ser Gly Gly Ser Gly Gly Ser Gly
      401 402 403    405                 410                 415
      Gly Val Asp Asp Ile Gln Leu Thr Gln Ser Pro Ala Ile Met Ser Ala
                  420                 425                 430
      Ser Pro Gly Glu Lys Val Thr Met Thr Cys Arg Ala Ser Ser Ser Val
              435                 440                 445
      Ser Tyr Met Asn Trp Tyr Gln Gln Lys Ser Gly Thr Ser Pro Lys Arg
          450                 455                 460
      Trp Ile Tyr Asp Thr Ser Lys Val Ala Ser Gly Val Pro Tyr Arg Phe
      465                 470                 475                 480
      Ser Gly Ser Gly Ser Gly Thr Ser Tyr Ser Leu Thr Ile Ser Ser Met
                      485                 490                 495
      Glu Ala Glu Asp Ala Ala Thr Tyr Tyr Cys Gln Gln Trp Ser Ser Asn
                  500                 505                 510
      Pro Leu Thr Phe Gly Ala Gly Thr Lys Leu Glu Leu Lys His His His
              515                 520                 (525)
      His His His
          530
From amino to carboxy terminus the structure can be described generally as comprising heavy chain variable (VH) domains, light chain variable (VL) domains, and linker sequences (L) arranged in the order VLCD19-L1-VHCD19-L2-VHCD3-L3-VLCD3.  L1, L2, and L3 are each shown in bold in SEQ ID NO: 10 above.  The amino end of the structure at residues 28 to 277 comprises a “scFv” containing the VL of an anti-CD19 antibody linked via a (Gly4Ser)3 linker (L1, residues 138-154, which is identical to instant SEQ ID NO: 12) to the VH of the same anti-CD19 antibody.  The carboxy end of the structure at amino acid residues 283 to 525 is another “scFv” containing the VL of an anti-CD3 antibody linked via another 15 amino acid linker (L3, residues 404-419, which is identical to instant SEQ ID NO: 16) to the VH of the same anti-CD3 antibody.  The two scFv are linked to each other by the (Gly4Ser) linker (L2, residues 278-282, which is identical to instant SEQ ID NO: 14).  A leader sequence (residues 1-27) is included at the N-terminus and a six-His tag at the C-terminus (residues 526-531).  Dorken calls the structure a bispecific single chain CD19xCD3 antibody, or “bscCD19xCD3 antibody”, but the structure has come to be referred to in the antibody art as a bispecific T cell-engager (BiTE®).  
In the Brief Description of Figure 8 at column 2, lines 49-61, Dorken notes that the anti-CD3 VH domain is encoded by nucleotides 847-1203 (corresponding to amino acid residues 283 to 401 in SEQ ID NO: 10) and the anti-CD3 VL is encoded by nucleotides 1258-1575 (corresponding to amino acid residues 420 to 525 in SEQ ID NO: 10).  The anti-CD3 heavy chain variable region (VH) and light chain variable region (VL) are in italics in SEQ ID NO: 10 shown above.  Dorken’s construct includes two additional amino acids at the C-terminus of the anti-CD3 VH; the “Val Glu” found just before the linker L3 at amino acid positions 402 and 403. 
 	An alignment of instant SEQ ID NO: 7 (“Qy”) and Dorken’s SEQ ID NO: 10 (Db) is shown below:
Qy          1 DIQLTQSPAIMSASPGEKVTMTCRASSSVSYMNWYQQKSGTSPKRWIYDTSKVASGVPYR 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        420 DIQLTQSPAIMSASPGEKVTMTCRASSSVSYMNWYQQKSGTSPKRWIYDTSKVASGVPYR 479

Qy         61 FSGSGSGTSYSLTISSMEAEDAATYYCQQWSSNPLTFGAGTKLELK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db        480 FSGSGSGTSYSLTISSMEAEDAATYYCQQWSSNPLTFGAGTKLELK 525

An alignment of instant SEQ ID NO: 8 (“Qy”) and Dorken’s SEQ ID NO: 10 (Db) is shown below: 
Qy          1 DIKLQQSGAELARPGASVKMSCKTSGYTFTRYTMHWVKQRPGQGLEWIGYINPSRGYTNY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        283 DIKLQQSGAELARPGASVKMSCKTSGYTFTRYTMHWVKQRPGQGLEWIGYINPSRGYTNY 342

Qy         61 NQKFKDKATLTTDKSSSTAYMQLSSLTSEDSAVYYCARYYDDHYCLDYWGQGTTLTVSSV 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        343 NQKFKDKATLTTDKSSSTAYMQLSSLTSEDSAVYYCARYYDDHYCLDYWGQGTTLTVSSV 402

Qy        121 E 121
              |
Db        403 E 403

Instant SEQ ID NO: 8 includes the extra “VE” found at the carboxy terminus of the anti-CD3 VH portion of Dorken’s SEQ ID NO: 10, see residues 120 and 121 of SEQ ID NO: 8 compared to residues 402 and 403 of Dorken’s SEQ ID NO: 10.  
	In Example 2 Dorken teaches that the anti-CD19 scFv was prepared by amplifying the individual VH and VL domains of an anti-CD19 antibody of interest using PCR that incorporated the linker between the VL and VH, and that the resulting scFv (VL-L-VH) was subsequently used to replace another scFv (an anti-17-A scFv) using compatible restriction enzyme cleavage that preserved the 5 amino acid linker connecting the anti-CD3 scFv. That bispecific single chain with domain arrangement VLCD19-VHCD19-VHCD3-VLCD3 was then subcloned into an expression vector.  Dorken’s substitution method for introducing the anti-CD19 scFv into a vector that already contained another N-terminal scFv (anti-17A) linked via a GGGGS linker to an anti-CD3 scFv with the domain order VH-L-VL, thus left intact all amino acid residues in the anti-CD3 scFv portion of the construct.  (Relevant to all claims, but especially to the anti-CD3 sequences in claims 9 and 17 especially.)
Linking one scFv to another, as taught by Dorken, results in a construct in which the variable regions of the light (VL) and heavy (VH) chains of an antibody are linked to the variable regions of the light (VL) and heavy (VH) chains of an anti-CD3 antibody.  (Relevant especially to claims 9, 10, 12, 17, and 25.)
The spacer that links the anti-CD19 VH and VL (residues 139-153) was a (G4S)3 spacer as set forth in instant SEQ ID NO: 12.  The spacer used to link the anti-CD3 VH to the anti-CD3 VL (residues 404-419) was a spacer as set forth in instant SEQ ID NO: 16.  The spacer linking the two scFv so that the anti-CD19 VH was linked to the anti-CD3 VH (residues 278-282) was a G4S spacer as set forth in instant SEQ ID NO: 14.  (Relevant to claims 18-20 and 23.)
The G4S (instant SEQ ID NO: 14) linker used by Dorken to link the anti-CD19 VH to the anti-CD3 VH is an “amino acid spacer of sufficient length of amino acid residues so that both antibody moieties can successfully bind to their individual target” as evidenced by the binding data provided by Dorken in Example 3 and Figure 2.  (Relevant to claim 10.)
	In Dorken’s construct, the heavy chain variable region (VH) of the anti-CD3 antibody is linked to the VH of the tumor targeting anti-CD19 antibody.  (Relevant to claim 21.)
	Dorken also teaches that the constructs mediate cytotoxicity against cell lines expressing CD19 when combined with unstimulated T cells, demonstrating that bispecific single chain constructs targeting CD3 on T cells could recruit cytotoxic T cells without the need for T cell pre- and/or co-stimulation.  E.g., Figure 7 and Example 4; see also column 2 at lines 26-54.  Additionally, the construct was useful clinically for treating a cancer in which the tumor cells express the antigen CD19.  E.g., Example 7 at columns 26-28 and associated figures.  While other bispecific formats were known in the art and had been shown to also retarget cytotoxic activity of human T cells for treating cancers, Dorken notes that the small size of the bispecific single chain antibodies facilitates tumor penetration relative to antibodies containing an Fc domain.  E.g. column 18, lines 22-37.  In addition, the small size of the constructs of Dorken makes them easier to produce and purify, circumventing productions problems reported for other bispecific formats.  E.g., column 6, lines 5-62. (Relevant to all claims.)
	Lastly, Dorken provides proof-of-principal with a working example in which the tumor targeting scFv comprises a particular anti-CD19 VH and VL.  As noted above, Dorken’s exemplified construct relied on simple substitution of the amino terminal scFv with the anti-CD19 scFv.   Accordingly, Dorken also provides a method for predictably substituting the tumor-targeting scFv’s in the bispecific construct comprising the anti-CD3 scFv.
	Dorken does not teach substituting an anti-PD-L1 scFv into the bispecific T cell engager construct or that a bispecific T cell engager comprising an anti-PD-L1 scFv could be used in a method of killing tumor cells. 

II.	Teachings of Cogswell
Cogswell teaches methods of immunotherapy that can be used to treat a wide variety of cancers by inhibiting signaling from the PD-1/PD-L1 pathway with either anti-PD-1 or anti-PD-L1 antibodies.  See entire document, e.g., Abstract, “Cancer Immunotherapy” at [0108] and [0109], and “Immunotherapy of Cancer Patients Using an Anti-PD-L1 Antibody” at [0139]-[0149].  Cogswell also teaches that PD-L1 is upregulated within solid tumors, where it can inhibit cytokine production and the cytolytic activity of PD-1+ tumor-infiltrating CD4+ and CD8+ T cells, respectively.  [0139].  In Examples 11-14 at [0254]-[0271], Cogswell reports that in a phase 1 clinical trial with the anti-PD-L1 antibody BMS-936559, the antibody produced durable tumor regression and prolonged disease stabilization in patients with metastatic NSCLC (non-small cell lung cancer), MEL (melanoma), RCC (renal cell carcinoma), and OV (ovarian caner).  See also [0139] as well as Table 7 footnotes for cancer abbreviations. 
In the phase 1 clinical trial reported in Examples 11-14, the anti-PD-L1 antibody used was “BMS-936559”, also called “12A4”.  See [0080] and [0143] in addition to Examples 11-14.  That antibody comprises a VH region as set forth in SEQ ID NO: 16 of Cogswell and a VL region as set forth in SEQ ID NO: 26 of Cogswell.  E.g., [0080].  
	An alignment of instant SEQ ID NO: 6 (“Qy”) and Cogswell’s SEQ ID NO: 16 (Db) is shown below:
Publication No. US20130309250A1
SEQ ID NO 16
  Query Match 100.0%;  Score 641;  DB 11;  Length 123;
  Matches  123;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 QVQLVQSGAEVKKPGSSVKVSCKTSGDTFSTYAISWVRQAPGQGLEWMGGIIPIFGKAHY 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 QVQLVQSGAEVKKPGSSVKVSCKTSGDTFSTYAISWVRQAPGQGLEWMGGIIPIFGKAHY 60

Qy         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYFCARKFHFVSGSPFGMDVWGQGTTVT 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AQKFQGRVTITADESTSTAYMELSSLRSEDTAVYFCARKFHFVSGSPFGMDVWGQGTTVT 120

Qy        121 VSS 123
              |||
Db        121 VSS 123

	An alignment of instant SEQ ID NO: 5 (“Qy”) and Cogswell’s SEQ ID NO: 26 (Db) is shown below:
Publication No. US20130309250A1
SEQ ID NO 26
  Query Match 100.0%;  Score 549;  DB 11;  Length 106;
  Matches  106;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 EIVLTQSPATLSLSPGERATLSCRASQSVSSYLAWYQQKPGQAPRLLIYDASNRATGIPA 60

Qy         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPTFGQGTKVEIK 106
              ||||||||||||||||||||||||||||||||||||||||||||||
Db         61 RFSGSGSGTDFTLTISSLEPEDFAVYYCQQRSNWPTFGQGTKVEIK 106

Therefore, the anti-PD-L1 antibody BMS-936559/12A4 that Cogswell reports was the anti-PD-L1 antibody selected for human clinical trials in cancer patients contains a VH identical to instant SEQ ID NO: 6 and a VL identical to instant SEQ ID NO: 5.  (Relevant to all claims but especially claims 11, 24, and 29.)
Cogswell teaches that antibodies to PD-L1 may be combined with other forms of treatment, including standard cancer treatments such as chemotherapy and radiation.  E.g., [0151].  Standard-of-Care Therapeutics for various cancers including melanoma, renal cell carcinoma, and non-small cell lung cancer are taught at [0205]-[0216].  (Relevant to claims 14 and 26, as well as claims 15, 22, 27, and 28.)
While Cogswell reports clinical trial results with a full length form of the anti-PD-L1 antibody BMS-936559/12A4, other antigen-binding portions of the anti-PD-L1 antibody are also contemplated, including scFv and bi-scFv.  E.g., [0097].     

Cogswell does not teach preparing a scFv form of the anti-PD-L1 antibody BMS-936559/12A4 linked to an anti-CD3 scFv or that such a bi-scFv construct could also be used to treat cancer. 
Dorken does not teach constructs comprising a scFv form of an anti-PD-L1 antibody linked to the CD3 targeting component, or that such constructs could be used to treat other types of cancers that did not express CD19.  

But prior to the effective filing date, the ordinary artisan in view of the combined teachings of Dorken and Cogswell would have been motivated to combine those teachings to produce an alternate form of the anti-PD-L1 antibody BMS-936559/12A4 in which a scFv comprising the VL and VH of that anti-PD-L1 was linked to an anti-CD3 targeting scFv for use in methods of treating cancers that did not express CD19, but that did express PD-L1.

The ordinary artisan prior to the effective filing date of the instant claims would have been motivated to provide an alternate form of Dorken’s construct in which an anti-PD-L1 scFv replaced the anti-CD19 scFv because not all tumors express CD19 but many solid tumors express PD-L1.  Many tumors therefore could not be treated with Dorken’s particular bispecific T cell engager construct.  Dorken teaches the same anti-CD3 heavy and light chain variable regions as instant SEQ ID NOS: 7 and 8 in which SEQ ID NO: 8 is linked to SEQ ID NO: 7 via the linker sequence set forth in SEQ ID NO: 16.  The linker of instant SEQ ID NO: 14 links the amino terminus of the SEQ ID NO: 8-SEQ ID NO: 16-SEQ ID NO: 7 component (i.e., the anti-CD3 scFv component) to a tumor targeting scFv.  As illustrated by the Examples of Dorken, no more than routine techniques were required to substitute the VL and VH of the amino terminal anti-tumor antigen scFv in Dorken’s construct.  The ordinary artisan would have selected the clinically validated anti-PD-L1 antibody of Cogswell for substitution of the anti-CD19 VL and VH regions exemplified by Dorken because Cogswell teaches that PD-L1 was expressed on many different types of solid tumors, including NSCLC and other solid tumors, which are tumors that could not have been targeted with the anti-CD19 construct of Dorken.  Further, given the prior art VL and VH sequences for the clinically validated anti-PD-L1 antibody BMS-936559/12A4, as taught by Cogswell, and Dorken’s demonstration that a scFv comprising any VL+VH pair of interest could easily be substituted into the bispecific construct of Dorken using only routine recombinant techniques, the ordinary artisan would have predictably prepared a bispecific single chain antibody comprising from N- to C- terminus SEQ ID NO: 5 (VL of anti-PD-L1)-SEQ ID NO: 12 (linker)-SEQ ID NO: 6 (VH of anti-PD-L1)-SEQ ID NO: 14 (linker)-SEQ ID NO: 8 (VH of anti-CD3 plus VE)-SEQ ID NO: 16 (linker)-SEQ ID NO: 7 (VL of anti-CD3).  Dorken exemplifies a bispecific T cell-engager (bi-scFv) comprising all of the same components as required by the instant claims except for the substitution of the VL and VH domains of the anti-PD-L1 antibody for the VL and VH domains of the anti-CD19 scFv.  Lastly, substitution of the anti-PD-L1 scFv for the anti-CD19 scFv in Dorken’s construct of SEQ ID NO: 10 would result in a construct that still comprised the same amino acid sequence of instant SEQ ID NO: 14 linked to SEQ ID NO: 8 linked to SEQ ID NO: 16 linked to SEQ ID NO: 7 because the scFv comprising the VL-SEQ ID NO: 12- VH of the anti-tumor component would be cloned in as a unit that replaced only the N-terminal anti-CD19 scFv.
Alternatively or in addition, the ordinary artisan prior to the effective filing date of the instant claims would have been motivated to provide alternate forms of the anti-PD-L1 antibody BMS-936559/12A4 because while a clinical trial with the full length antibody was very encouraging, not all patients responded.  Cogswell taught that PD-L1 was both an antigen expressed on a variety of solid tumors and a molecule that, if allowed to bind PD-1 on T cells, could inhibit the anti-tumor T cell response.  In addition, Cogswell taught that their anti-PD-L1 antibody could be formatted as a bi-scFv (i.e., a bispecific scFv).  And the ordinary artisan would have been motivated to select the anti-PD-L1 antibody BMS-936559/12A4 versus other anti-PD-L1 antibodies because it had already been used in a clinical trial.  Dorken taught that bispecific single chain antibodies not only could penetrate a solid tumor better than a full length antibody but that the anti-CD3 component in the bispecific single chain antibody would activate T cells directly by stimulating signaling via CD3 on the T cell surface.  A bispecific T cell engager comprising an anti-PD-L1 scFv and an anti-CD3 scFv would therefore have been expected to provide an additional mechanism of action compared to the full length anti-PD-L1 antibody of Cogswell which would block PD-1/PD-L1 signaling but would not be expected to directly recruit T cells by engaging CD3 on the T cell surface.
For all these reasons, the ordinary artisan prior to the effective filing date would have recognized that substituting a scFv form of the anti-PD-L1 antibody BMS-936559/12A4 for the anti-CD19 scFv portion in the bispecific construct of Dorken would have resulted in a construct that would retain the ability to block PD-1/PD-L1 signaling and thereby potentiate the immune response and that would additionally retarget cytotoxic T cells to the PD-L1-expressing tumor to mediate killing of PD-L1-expressing tumor cells.  Lastly, the antibody art routinely taught that additional anticancer agents such as chemotherapy or radiation therapy should be utilized along with anti-cancer therapeutic antibodies, and Cogswell clearly contemplates methods in which the anti-PD-L1 antibody was used in combination therapy to treat cancer by killing tumor cells.  For these reasons, the invention as a whole would have been prima facie obvious to one ordinary skill in the art before the effective filing date of the claimed invention.  


(2) Response to Argument
Appellant's first argument is that the teachings of Dorken are limited to treating B cell cancers so that substitution of the anti-PD-L1 antibody of Cogswell into the anti-CD19xanti-CD3 bispecific construct of Dorken would destroy the function of Dorken’s bispecific construct.  Appellant notes that PD-L1 is often not expressed on B cells, or B cell tumors, so that modifying Dorken’s bispecific construct by replacing the anti-CD19 targeting component with an anti-PD-L1 targeting component would render it unsuitable for treating B cell lymphoma.  Appellant points to published data showing that PD-L1 expression varied on B cells. 
There is no disagreement regarding whether PD-L1 was or was not expressed on B cell tumors.  But the claims are drawn to methods of treating cancers broadly, not just B cell lymphomas.  It is this limited expression of CD19 on only certain tumors that is exactly why the ordinary artisan would have been motivated to provide alternate constructs for use in treating other types of tumors.  Dorken shows that the anti-tumor targeting scFv component could be predictably exchanged in their bispecific T cell engager construct.  Cogswell teaches the anti-PD-L1 antibody of the instant construct had already had success in the clinic for treating a wide variety of other tumors, but that not all patients responded to the full length anti-PD-L1 antibody used in the clinical trials.  Cogswell also teaches that blocking PD-L1’s activity could be additionally beneficial in treating the tumor because it would also enhance the CD4+ and CD8+ T cell immune response.  Accordingly, the ordinary artisan prior to the effective filing date would have found it highly advantageous to substitute an anti-PD-L1 scFv into the construct of Dorken to obtain a bispecific T cell engager that could be used to treat cancers that expressed PD-L1.  Doing so would have provided methods of treating a broader range of cancers versus those treated by Dorken’s anti-CD19 construct and would have added an additional, T cell activating mechanism, compared to the full length antibody used by Cogswell.         

Appellant’s second argument is that the instant application provides evidence of activity that was not taught or predicted from the combination of Dorken and Cogswell.  Appellant points out that the Specification shows that, as recited in claims 9 and 17, the anti-CD3xPDL1 BiTE® fusion protein activates CD4+ and CD8+ T cells that are cytotoxic for PDL1+ tumors.  
The Examiner has not ignored this claim language.  As noted previously, Cogswell teaches that PD-L1 is upregulated within solid tumors, where it can inhibit cytokine production and the cytolytic activity of PD-1+ tumor-infiltrating CD4+ and CD8+ T cells, respectively.  [0139].  Blocking PD-L1 with an antibody alleviates the negative effect of PD-L1 on PD-1, thereby leading to activation of CD4+ and CD8+ T cells and killing of the tumor despite its expression of PD-L1.  

Appellant additionally points to the data in the Specification as showing that the anti-CD3xPDL1 BiTE® fusion protein was very effective in killing tumor cells.  The construct killed tumor cells from non-small cell lung cancer (NSCLC) and small cell lung cancer (SCLC) patients.  It also extended the life of tumor bearing mice in a melanoma model.
This data has also been considered.  While it is supportive of the in vivo activity of Appellant’s construct, it is not unexpected in view of the teachings of Dorken and Cogswell.  The ordinary artisan prior to the effective filing date recognized that the activity of a BiTE® fusion protein construct was mediated by linking a T cell to a tumor cell target to enhance T cell-mediated killing of that tumor cell, as shown by the results of Dorken for the tumor antigen CD19 on B cell lymphoma.  The activity of the anti-PD-L1 antibody in several tumor models was also well-established prior to the effective filing date.  There does not appear to be anything atypical about the results reported in the Specification.  Here, the combined teachings of Dorken and Cogswell provided a reasonable expectation that when the anti-PD-L1 antibody of Cogswell was used to replace the anti-CD19 portion of the BiTE® fusion protein of Dorken the resulting anti-CD3xPDL1 BiTE® fusion protein would mediate killing of tumor cells expressing PD-L1 in multiple types of cancers via activation of cytotoxic CD4+ and CD8+ T cells.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JESSICA H ROARK/Primary Examiner, Art Unit 1643                                                                                                                                                                                                                                                                                                                                                                                                                
Conferees:
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643

                                                                                                                                                                                                        /MISOOK YU/Supervisory Patent Examiner, Art Unit 1642                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.